Citation Nr: 0730027	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  01-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1972 to May 
1984.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claims seeking 
entitlement to service connection for hypertension and sleep 
apnea.  In January 2006, the Board remanded the case to the 
RO for additional development to provide notice and 
assistance letters to the veteran, to obtain additional 
military records, and to arrange for additional hypertension 
and respiratory examinations.  That development is completed, 
and the case has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran's currently diagnosed hypertension is not 
related to service, and did not manifest to a compensable 
degree within one year of service separation.

2.  There is no in-service occurrence of sleep apnea, and the 
veteran's currently diagnosed sleep apnea is not related to 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

2.  Sleep apnea was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA's notice and duty to assist letters dated in 
January 2001, December 2003, September 2004, January 2006, 
and February and May 2007 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence he should provide, and informed the veteran 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claim.

The Board notes that pursuant to the January 2006 remand, the 
RO made a request to the veteran to identify the dates he 
obtained medical treatment during service, including the 
names and exact locations of the medical facilities and to 
provide buddy statements from persons who knew him in service 
and could offer information in support of his claims, as well 
as the name and location of the military hospital in Germany 
that he claimed treated him for his hypertension and sleep 
apnea in or around 1986.  The veteran did not respond; 
however, in the same month VA made a request to the National 
Personnel Records Center for any additional service medical 
records not already in the claims file, but received only the 
veteran's May 1972 entrance examination, already in the file.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought. VA medical records, examination 
reports and medical opinion, along with private medical 
evidence, have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims are 
being denied, and no effective dates or rating percentages 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi,
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.    

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service Connection for Hypertension

The veteran contends that he incurred hypertension in service 
and that he was treated for it after service in 1986 at a 
military hospital in Germany.  Service medical records dating 
from 1972 are silent for complaints, findings, diagnoses or 
treatment for hypertension, although the records indicate 
that the veteran had complained of and been treated for other 
ailments.  In a service medical history record of May 1975 
the veteran reported that he was in "good health" and no 
problems are noted.  

VA treatment records of March, September and November 1999 
show the veteran was being treated for hypertension with 
Lisinopril.  Private treatment records of December 1999 
indicate that the veteran had hypertension.  February and 
July 2000 VA examination and treatment records showed the 
veteran was taking Lisinopril for hypertension.  December 
2001 VA in-patient records for other conditions also indicate 
that the veteran's hypertension was being well controlled by 
medication.

In April 2005, a VA physician examined the veteran, and based 
on the veteran's history and a review of the claims file, 
diagnosed the veteran's hypertension as mild to moderate.  
This physician opined in the same month that the veteran's 
hypertension was unlikely to be related to his active service 
as this condition appeared later and well after he left 
active military service.  A March 2007 VA examination opined 
that the veteran's hypertension was not at least as likely as 
not to have had its onset in service or to have been shown 
within a year of separation from active service.

In this case, in addition to the absence of evidence of 
hypertension in service, the evidence is negative for post-
service complaints, treatment, or findings regarding 
hypertension until 1999, which is, notably, 15 years after 
service separation.  Additionally, there is no evidence of 
hypertension manifesting to a compensable degree within a 
year of service.  For this reason, service connection for 
hypertension as a presumptive disease is not warranted.  38 
C.F.R. 3.307(a)(3).  

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since December 1999 that 
his currently diagnosed hypertension was incurred in service.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.
 
The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for hypertension and the absence of 
post-service evidence of any complaints, findings, or 
treatment for hypertension until 15 years after service.   
Also weighing against the veteran's claim are VA examination 
opinions of April 2005 and March 2007 that there is no 
medical nexus between the veteran's hypertension and his 
service.

After a review of all the evidence of record, the Board finds 
that the veteran's currently diagnosed hypertension is not 
related to service, and did not manifest to a compensable 
degree within one year of service separation.  The first 
medical treatment for hypertension did not occur until 15 
years after service.  For these reasons, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Sleep Apnea

The veteran contends that he incurred sleep apnea in service 
and that he was treated for it after service in 1986 at a 
military hospital in Germany.  Service medical records dating 
from 1972 are silent for complaints, findings, diagnoses or 
treatment for sleep apnea.  In a service medical history 
record of May 1975, the veteran reported that he was in 
"good health" and no problems were noted.  

VA treatment records of March, September and November 1999 
show that the veteran was treated for sleep apnea by use of a 
continuous positive airway pressure (CPAP) machine.  Private 
treatment records of December 1999 indicate that the veteran 
had difficulty breathing at night and diagnosed possible 
sleep apnea.  February and July 2000 VA examination and 
treatment records showed the veteran's sleep apnea was 
controlled by a sleep apnea machine.  December 2001 VA in-
patient records for other conditions indicate that the 
veteran was also being counseled to continue with the sleep 
apnea machine.

An April 2005 VA physician who examined the veteran opined, 
based on a review of the claims file and the veteran's 
history, that the veteran's sleep apnea began in the mid 
1990s, diagnosed mild sleep apnea, and reported that the 
veteran had not used the CPAP machine for many years.  This 
physician also opined that the veteran's sleep apnea was 
unlikely to be related to his active service as this 
condition appeared later, and well after he left the service.  
Finally, a March 2007 VA examination opined that the 
veteran's sleep apnea was not at least as likely as not to 
have had its onset in service or to have been shown within a 
year of separation from active service.

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since December 1999 that 
his current sleep apnea was incurred in service.  However, in 
order to render competent medical opinion, a witness must be 
competent to be probative as to the facts under 
consideration, and the veteran does not possess the requisite 
medical expertise to render such an opinion.  Espiritu supra.

The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for sleep apnea and the absence of 
post-service evidence of any complaints, findings, or 
treatment for sleep apnea until 15 years after service.   
Also weighing against the veteran's claim are VA examination 
opinions of April 2005 and March 2007 that there is no 
medical nexus between the veteran's sleep apnea and his 
service.

After a review of all the evidence of record, the Board finds 
that there was no in-service occurrence of sleep apnea, and 
the veteran's currently diagnosed sleep apnea is not related 
to service.  Additionally, the Board finds that the in-
service and immediate post-service evidence, which includes 
the absence of complaints or treatment sought by the veteran 
for sleep apnea, is more probative, because the evidence is 
more contemporaneous to the alleged in-service incurrence of 
sleep apnea than the current recollections of in-service 
injury rendered nearly 15 years after service.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

 
ORDER

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


